THE THIRTEENTH COURT OF APPEALS

                                    13-16-00484-CR


                                 JAVIER LOPEZ JR.
                                        v.
                                THE STATE OF TEXAS


                                   On Appeal from the
                   County Court at Law No. 2 of Victoria County, Texas
                              Trial Cause No. 2-103,625


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 26, 2017